I agree with the argument and the result but it seems to me the court used an extraordinary method of reaching that result. After dismissing the bill of complaint, a money decree in favor of the defendants was passed. The proper and usual procedure would be to declare that the deposit belonged to the defendants and not to the appellants, and then to order its payment. When the bill is dismissed, the case has gone. The decree should be reversed so that the proper procedure should be adopted. I am unwilling to appear to approve the unorthodox method used by the chancellor. *Page 229